Curia, per

O’Neaee, J.
According to the case of McCall vs. Boatwright, 2 Hill, 439, and Evans vs. Hinds, just decided, there was no judgment in this case, on which the scire facias could issue. The plea of nul tiel record was therefore unanswerable, and constituted a bar to the plaintiff'’s recovery, which could not be removed.
*5The motion to amend ought not to have been granted, for the obvious reason that there was no judgment to amend.-:
If the record’does furnish certain evidence of what the judgment should be, it may be, that after a rule to shew cause has been served upon the defendant, leave may be granted to the plaintiff to enter up a judgment nunc pro tunc. But if this should be done, it cannot avail the plaintiff in pcire facias. For at the sueing out of the writ, there was no judgment; and being issued without any legal cause to support it, it must fail.
The motion to reverse the order to amend, and for a non-suit, is granted,
Johnson and Harper, JJ. concurred.